DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2020/0382805, referred to herein as “Zhao”).

Regarding claim 1, Zhao discloses: A video decoding method, comprising: 
receiving data from a bitstream to be decoded as a plurality of video pictures (Zhao: paragraph [0046], disclosing an encoded video bitstream as part of a streaming system; Fig. 3, paragraphs [0048] and [0049], disclosing a receiver that receives the coded video sequence for decoding); 
parsing the bitstream for a first syntax element in a sequence parameter set (SPS) of a current sequence of video pictures (Zhao: Fig. 3, paragraph [0050], disclosing a parser to reconstruct symbols from the coded video sequence; paragraph [0185], disclosing that the symbols may include syntax in a sequence parameter set; Figs. 9A and 9B, disclosing syntax information that may be parsed from the bitstream); and 
when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures and when transform skip mode is used for a current block in a current picture of the current sequence (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed; Figs. 19A and 19B, paragraph [0199], disclosing presence of a flag indicating transform skip mode, which can indicate if transform skip mode is enable), reconstructing the current block by using quantized residual signals that are not transformed (Zhao: paragraph [0201], disclosing signaling of whether certain operations or bypassed, such as transform; paragraphs [0170] through [0172], disclosing use of quantized residual values—e.g., in the transform skip mode).

	Regarding claim 2, Zhao discloses: The method of claim 1, wherein when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed), parsing the bitstream for a second syntax element in the SPS for indicating whether Block Delta Pulse Code Modulation (BDPCM) is enabled for the current sequence of video pictures (Zhao: paragraph [0196], disclosing use of a bdpcm_flag to indicate the use of block delta pulse code modulation; paragraph [0185], disclosing signaling of syntax in a sequence parameter set).

	Regarding claim 3, Zhao discloses: The method of claim 2, wherein when BDPCM is enabled for the current sequence of video pictures, a flag associated with the current block of the current picture is coded in the bitstream to indicate whether the current block is coded by using BDPCM (Zhao: paragraph [0196], disclosing use of a bdpcm_flag).

	Regarding claim 4, Zhao discloses: The method of claim 3, wherein a residual signal of a position in the current block is coded by using a difference between the residual signal and a previously coded residual signal of a neighboring position (Zhao: paragraph [0172], disclosing coding of a delta—or difference—between a quantized residual and its predictor; paragraph [0173], disclosing use of neighboring pixel values).

	Regarding claim 5, Zhao discloses: The method of claim 2, wherein when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed), parsing the bitstream for a third syntax element for indicating whether an alternative residual coding process is enabled for entropy coding the residual signals of the current block (Zhao: paragraphs [0171] and [0172], disclosing use of an alternative scheme to BDPCM).

	Regarding claim 6, Zhao discloses: The method of claim 1, wherein when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed), parsing the bitstream for a flag for indicating whether an alternative residual coding process is enabled for entropy coding the residual signals of the current block (Zhao: paragraph [0172], disclosing use of an alternative scheme to BDPCM; paragraph [0050], disclosing parsing of the coded video sequence; Fig. 17, disclosing signaling of syntax elements).

	Regarding claim 7, Zhao discloses: The method of claim 1, wherein when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed), a first flag is parsed from the bitstream to indicate whether the current block of the current picture is coded by using transform skip mode (Zhao: paragraph [0197], disclosing flags for indicating whether a current block is coded using transform skip mode).

	Regarding claim 8, Zhao discloses: The method of claim 7, wherein when the current block is coded by using transform skip mode and when an alternative residual coding process is enabled (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed; paragraph [0196], disclosing use of a bdpcm_flag to indicate the use of block delta pulse code modulation), the residual signals of the current block is entropy coded by using transform skip residual coding (Zhao: paragraph [0125] through [0127], disclosing entropy coding of residual signals associated with transform skip mode).

	Regarding claim 9, Zhao discloses: The method of claim 1, wherein when the first syntax element indicates that transform skip mode is not enabled for the current sequence of video pictures (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed), all blocks in the current sequence of video pictures are coded by using quantized transformed coefficients (Zhao: paragraph [0092], disclosing coding of a current block using quantized transform coefficients).

Regarding claim 10, Zhao discloses: An electronic apparatus comprising: 
a video decoder circuit configured to perform operations (Zhao: Fig. 3, paragraphs [0012] and [0023], disclosing a video decoder) comprising: 
receiving data from a bitstream to be decoded as a plurality of video pictures (Zhao: paragraph [0046], disclosing an encoded video bitstream as part of a streaming system; Fig. 3, paragraphs [0048] and [0049], disclosing a receiver that receives the coded video sequence for decoding); 
parsing the bitstream for a first syntax element in a sequence parameter set (SPS) of a current sequence of video pictures (Zhao: Fig. 3, paragraph [0050], disclosing a parser to reconstruct symbols from the coded video sequence; paragraph [0185], disclosing that the symbols may include syntax in a sequence parameter set; Figs. 9A and 9B, disclosing syntax information that may be parsed from the bitstream); and 
when the first syntax element indicates that transform skip mode is allowed for the current sequence of video pictures and when transform skip mode is used for a current block in a current picture of the current sequence (Zhao: Fig. 9A, paragraph [0125], disclosing syntax—e.g., such as a transform_skip_enabled flag—to indicate that transform skip mode is allowed; Figs. 19A and 19B, paragraph [0199], disclosing presence of a flag indicating transform skip mode, which can indicate if transform skip mode is enable), reconstructing the current block by using quantized residual signals that are not transformed (Zhao: paragraph [0201], disclosing signaling of whether certain operations or bypassed, such as transform; paragraphs [0170] through [0172], disclosing use of quantized residual values—e.g., in the transform skip mode).

Regarding claim 11, the claim recites analogous limitations to claim 1, above, and is therefore rejected don the same premise.

claim 12, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484